Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 03/12/2021. Claim 21 is new. Claims 1, 2, 3, 4, 6, 7, 9, 14, and 20 are amended. Claims 1-9, and 14-21 are pending examination.
	

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

             The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is an independent claim that is written in the dependent form. The boundaries of the claim are indefinite and unclear.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-9, and 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garden et al. (U.S. Patent Application Publication No. 20200070717).

Regarding Claim 1, Garden teaches a connected vehicle comprising an electric vehicle including:an advertisement system comprising one or more processors wherein the advertisement system of the connected vehicle is configured to:detect presence of people near the connected vehicle via one or more proximity sensors; and (0088: people in proximity of vehicle 100, body posture of people in proximity of vehicle 100),reproduce, in response to the detection of presence of people, one or more advertisements via external displays (0095: allowing the on-board control system 150 to control the content presented via the displays) and/or external speakers of the connected vehicle wherein the advertisement system of the connected vehicle is configured to reproduce the one or more advertisements (0068: display or monitor 128 may provide advertisements and/or a menu for the products being sold by the vehicle 100) based on at least one of characteristics of the people (0088: one or more machine executable instruction sets (i.e., configuration module 222a) that configures at least the presentation (e.g., image, aural) of information based on context (e.g., location, destination, day, date, time, event, event type, demographic or other cultural information related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, total number of people in proximity of vehicle 100, speed of movement of people in wherein the advertisement system of the connected vehicle is configured to determine the at least one characteristic of the people using at least one captured image of the people via one or more cameras (0095: one or more communications interfaces 230b may communicatively couple the on-board control system 150 with one or more image processors 168 and associated cameras 166 to receive contextual information (e.g., spatial or position 

Regarding Claim 2, Garden teaches the connected vehicle of claim 1, wherein the advertisement system of the connected vehicle is further configured to:reproduce one or more audio advertisements via the external speakers of the connected vehicle in such a way that the one or more audio advertisements reproduced provide to the people an alert message of the presence of the connected vehicle, for safety of the people outside the connected vehicle; (0269: one or more speakers 3134 may complement the displayed information with audio.).

Regarding Claim 3, Garden teaches the connected vehicle of claim 1, wherein the connected vehicle is further configured to include an auxiliary battery for operation of the advertisement system such that the one or more advertisements are reproduced by the advertisement system when the connected vehicle is off but the presence of people near the connected  vehicle is detected; (0075: One or more of the compartments 134 may be used to house a power supply 144, for example a battery, electrical power generator, or other energy storage/generation component. The power supply 144 may provide power to the systems in the vehicle 100 in general, as well as to the devices, robots, and other electrical equipment used to prepare food during food preparation operations. The power supplies 144 (two shown, a power generator 144a and power storage 144b, collectively power supplies 144) may be electrically coupled to one or more electrical power busses that may provide power to the cargo area at one or more voltages, as discussed below. The power supplies 144 may be one or more of: a battery or set of batteries, 

Regarding Claim 4, Garden teaches the connected vehicle of claim 3, wherein the advertisement system of the connected vehicle is further configured to automatically reproduce the one or more advertisements using the auxiliary battery, when the presence of people near the connected vehicle is detected; (0075: a power supply 144, for example a battery, electrical power generator, or other energy storage/generation component. The power supply 144 may provide power to the systems in the vehicle 100 in general, as well as to the devices, robots, and other electrical equipment used to prepare food during food preparation operations. The power supplies 144 (two shown, a power generator 144a and power storage 144b, collectively power supplies 144) may be electrically coupled to one or more electrical power busses that may provide power to the cargo area at one or more voltages, as discussed below. The power supplies 144 may be one or more of: a battery or set of batteries, a gas generator, a propone generator, a chemical battery cell(s), an ultracapacitor cell(s), or some other form of power supply. In some implementations, for example, the power supplies 144 may include at least two different power supplies (e.g., power generator 144a, and power storage 144b) that provide at least two separate voltages to the 

Regarding Claim 5, Garden teaches the connected vehicle of claim 1, wherein the external speakers of the connected vehicle comprise one or more vibration speakers; (0285: vehicle vibrations).

the connected vehicle of claim 1, wherein the electric vehicle is further configured to include: an autonomous driving unit and an advertisement identification unit coupled to the autonomous identification unit, wherein the advertisement identification unit is configured to recognize and identify one or more visual contents of an advertisement reproduced on an external display of another vehicle or a billboard display nearby; (0319: The preparation equipment may be autonomous (robotic)).

Regarding Claim 7, Garden teaches the connected vehicle of claim 1, wherein the advertisement identification unit is further configured to recognize the one or more visual contents of the advertisement reproduced on the external displays, based in part on a number of pixels in the external display of another vehicle or the billboard display nearby; (see Fig. 1-3).

Regarding Claim 8, Garden teaches the connected vehicle of claim 1, wherein the advertisement identification unit is further configured to recognize the one or more visual contents of the advertisement based in part on a marker inserted in the one or more visual contents of the advertisement, to inform the advertisement identification unit that the one or more visual contents are designed for reproduction on the external display; (0088: one or more machine executable instruction sets (i.e., configuration module 222a) that configures at least the presentation (e.g., image, aural) of information based on context (e.g., location, destination, day, date, time, event, event type, demographic or other cultural information related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, total number of people in proximity of vehicle 100, speed of movement of people in proximity to vehicle 100, dress of people in proximity of vehicle 100, weather). The one or more machine executable instruction sets (i.e., configuration module 222a) may optionally configure operation of a point-of-

Regarding Claim 9, Garden teaches the connected vehicle of claim 8, wherein the marker comprises an image frame of advertisement, a quick response (QR) code, an identification symbol or number, or the like; (0098: machine-readable symbol readers to read information encoded in one- and, or two-dimensional machine-readable symbols).

Regarding Claim 14, Garden teaches a method for reproducing one or more advertisements using a connected vehicle comprising an electrical vehicle, the method comprising:detecting presence of people near the connected vehicle via one or more proximity sensors disposed in the connected vehicle; and (0088: people in proximity of vehicle 100, body posture of people in proximity of vehicle 100),reproducing, in response to the detection of the presence of people, an advertisement via an external display (0095: allowing the on-board control system 150 to control the content presented via the displays) and/or an external speaker of the connected vehicle wherein the advertisement is reproduced (0068: display or monitor 128 may provide advertisements and/or a menu for the products being sold by the vehicle 100) based on at least one of characteristics of the people, and (0088: one or more machine executable instruction sets (i.e., configuration module 222a) that configures at least the presentation (e.g., image, aural) of information based on context (e.g., location, destination, day, date, time, event, event type, demographic or other cultural information related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, total number of people in proximity of vehicle 100, speed of movement of people in proximity to vehicle 100, dress of people in proximity of vehicle 100, weather). The one or more machine executable instruction sets (i.e., configuration module 222a) may optionally configure operation of a point-of-sale system 131 based on context (e.g., location, destination, day, date, time, event, demographic or other cultural information related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, number of people in proximity of vehicle 100, speed of movement of people in proximity to vehicle 100, weather). The on-board control system 150 executing the instructions can dynamically revise a list of available items or menu based on contextual information, for presentation via, for example the displays 128 and, or for entering orders and payment via, for example the wherein the at least one of characteristics of the people is determined using at least one captured image of the people via one or more cameras of the connected vehicle (0095: one or more communications interfaces 230b may communicatively couple the on-board control system 150 with one or more image processors 168 and associated cameras 166 to receive contextual information (e.g., spatial or position coordinates, real-world time, demographic or other cultural information related to people in proximity of vehicle 100, body posture of people in proximity of vehicle 100, location, direction, or position of peoples' gaze in proximity of vehicle 100, number of people in proximity of vehicle 100, speed of people in proximity of vehicle 100).

Regarding Claim 15, Garden teaches the method of claim 14, wherein the connected vehicle comprises an electric vehicle; (0269: one or more speakers 3134 may complement the displayed information with audio.).

Regarding Claim 16, Garden teaches the method of claim 14, wherein reproducing, in response to the detection, an advertisement via an external display and/or an external speaker of the connected vehicle comprises: reproducing one or more audio advertisements via the external speaker of the connected vehicle in such a way that the one or more audio advertisements provide the people with an alert message of the presence of the connected vehicle, for safety of the people outside the connected vehicle; (0075: One or more of the compartments 134 may be used to house a power supply 144, for example a battery, electrical power generator, or other energy storage/generation component. The power supply 144 may provide power to the systems in the vehicle 100 in general, as well as to the devices, robots, and other electrical equipment used to prepare food during food preparation operations. The power supplies 144 (two shown, a power generator 144a and power storage 144b, collectively power supplies 144) may be electrically coupled to one or more electrical power busses that may provide power to the cargo area at one or more voltages, as discussed below. The power supplies 144 may be one or more of: a battery or set of batteries, a gas generator, a propone generator, a chemical battery cell(s), an ultracapacitor cell(s), or some other form of power supply. In some implementations, for example, the power supplies 144 may include at least two different power supplies (e.g., power generator 144a, and power storage 144b) that provide at least two separate voltages to the vehicle 100. In some implementations, the access cover 136 may enable fuel supply tanks, such as propone tanks, to be coupled to the appropriate power generator when food is being prepared within the cargo area of the vehicle 100), (“Examiners adds that it’s a van that is powered by the power supply and it also powers everything in the van which will include the advertisement display tvs).

Regarding Claim 17, Garden teaches the method of claim 14, further comprising providing an auxiliary battery for operation of an advertisement system of the connected vehicle such that the advertisement is reproduced by the advertisement system when a main power of the connected vehicle is off and the one or more proximity sensors detect the presence of people near the connected vehicle; (0075: a power supply 144, for example a battery, electrical power generator, or other energy storage/generation component. The power supply 144 may provide power to the systems in the vehicle 100 in general, as well as to the devices, robots, and other electrical equipment used to prepare food during food preparation operations. The power supplies 144 (two shown, a power generator 144a and power storage 144b, collectively power supplies 144) may be electrically coupled to one or more electrical power busses that may provide power to the cargo area at one or more voltages, as discussed below. The power supplies 144 may be one or more of: a battery or set of batteries, a gas generator, a propone generator, a chemical battery cell(s), an ultracapacitor cell(s), or some other form of power supply. In some implementations, for example, the power supplies 144 may include at least two different power supplies (e.g., power generator 144a, and power storage 144b) that provide at least two separate voltages to the vehicle 100. In some implementations, the access cover 136 may enable fuel supply tanks, such as propone tanks, to be coupled to the appropriate power generator when food is being prepared within the cargo area of the vehicle 100), and (0094: Also for example, one or more communications interfaces 230a may communicatively couple the on-board control system 150 with one or more power supplies (e.g., power converters, power inverters, active rectifiers) 242 and/or one or more power storage devices (e.g., primary battery cells, secondary battery cells, super- or ultra-capacitor cells, gasoline storage tank, hydrogen storage tank, propane storage tank) 244. Also for example, one or more communications interfaces 230a may communicatively couple the on-board control system 150 with one or more compressors 246 and/or one or more valves 248 that are selectively controllable to control a flow of fluid (e.g., liquid or gas). Also for example, one or more communications interfaces 230a may communicatively couple the on-board control system 150 

Regarding Claim 18, Garden teaches the method of claim 17, further comprising automatically reproducing the advertisement using the auxiliary battery in a continuous manner for a period of time when the main power of the connected vehicle is off and the one or more proximity sensors detect the presence of people near the connected vehicle; (0075: a power supply 144, for example a battery, electrical power generator, or other energy storage/generation component. The power supply 144 may provide power to the systems in the vehicle 100 in general, as well as to the devices, robots, and other electrical equipment used to prepare food during food preparation operations. The power supplies 144 (two shown, a power generator 144a and power storage 144b, collectively power supplies 144) may be electrically coupled to one or more electrical power busses that may provide power to the cargo area at one or more voltages, as discussed below. The power supplies 144 may be one or more of: a battery or set of batteries, a gas generator, a propone generator, a chemical battery cell(s), an ultracapacitor cell(s), or some other form of power supply. In some implementations, for example, the power supplies 144 may include at least two different power supplies (e.g., power generator 144a, and power storage 144b) 

Regarding Claim 19, Garden teaches the method of claim 17, wherein the advertisement is reproduced through one or more vibration speakers disposed in the connected vehicle; (0285: vehicle vibrations).

the method of claim 14, further comprising recognizing one or more visual contents of an advertisement reproduced on an external display of another connected vehicle or a billboard display nearby, based in part on: a number of pixels in the external display of another connected vehicle or a marker disposed in the one or more visual contents of the advertisement reproduced on the external display of another connected vehicle or the billboard display; (0319: The preparation equipment may be autonomous (robotic)).

Regarding Claim 20, Garden teaches a non-transitory computer-readable recording medium having recorded thereon one or more programs comprising commands for executing the method of claim 14; (same as claim 1).

	

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “A Survey of the Connected Vehicle Landscape Architectures, Enabling Technologies, Applications, and Development Areas” describes “This paper summarizes the state of the art in
connected vehicles—from the need for vehicle data and applications thereof, to enabling technologies, challenges, and identified opportunities. Connectivity is increasing around the world and its expansion to vehicles is no exception. With improvements in connectivity, sensing, and computation, the future will see vehicles used as development platforms capable of generating rich data, acting based on inference, and effecting great change in transportation, the human-vehicle dynamic, the environment, and the economy. Connected vehicle technologies have already been used to improve fleet safety and efficiency, with emerging technologies additionally allowing data to be used to inform aspects of vehicle design, ownership, and use. While the demand for connected vehicles and its enabling technology has progressed significantly in recent years, there remain challenges to connected and collaborative vehicle application deployment before the full potential of connected cars may be realized. From extensibility
.

Response to Arguments
5.	Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
A.	101 rejection has been withdrawn based on the amendments and the arguments submitted on 03/12/2021.

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621